United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3144
                                   ___________

Merian Cowens, formerly known as       *
Meriam Semon,                          *
                                       *
            Petitioner,                *
                                       * On Appeal from the Board
      v.                               * of Immigration Appeals.
                                       *
John Ashcroft, Attorney General of the *      [UNPUBLISHED]
United States of America,              *
                                       *
            Respondent.                *
                                 ___________

                             Submitted: July 22, 2004
                                Filed: August 13, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Merian Cowens is a twenty-four-year-old single female, who is a native and
citizen of Ethiopia. She left Ethiopia and entered the United States illegally on or
around December 15, 1998. Petitioner claims that she and her family have been
persecuted because they are Eritrean and because of her father’s role in the war
between Ethiopia and Eritrea. Removal proceedings were commenced on April 13,
2001. At the Master Calendar hearing on June 19, 2001, Cowens was found
removable, but the hearing was continued for consideration of her application for
asylum, withholding of removal, and relief under the Convention Against Torture.
After an evidentiary hearing, the Immigration Judge (“IJ”) denied the requested relief,
finding that Petitioner had not provided sufficient credible evidence to support her
claims. Petitioner appealed the IJ’s decision to the Board of Immigration Appeals
(“BIA”), which summarily affirmed.

      We review the BIA’s decision for substantial evidence, see INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992), and will reverse only if the evidence was “so
compelling that no reasonable factfinder could fail to find the requisite fear of
persecution.” Id. at 483-84. We “defer[] to an immigration judge’s credibility
finding where the finding is supported by a specific, cogent reason for disbelief.”
Perinpanathan v. INS, 310 F.3d 594, 597 (8th Cir. 2002) (quotations and citation
omitted).

       On appeal, Petitioner argues that the IJ’s credibility finding rested on broad
assumptions and that he did not give specific, cogent reasons to support his finding.
Petitioner also argues that the IJ erred in holding that she had not met her burden of
proof through the introduction of corroborating evidence. She insists that
corroborating evidence was not needed and that she provided sufficient evidence to
establish her eligibility for asylum, withholding of removal, and relief under the
Convention Against Torture.

       After reviewing the record, however, we find that the IJ’s decision denying
Petitioner relief was supported by substantial evidence. Regarding credibility, the IJ
gave specific, cogent reasons for his disbelief, noting a number of inconsistencies and
implausibilities in Petitioner’s testimony and other evidence, including: 1) that her
birth certificate was a counterfeit or forgery; 2) that she was inconsistent regarding
whether it was one or two men who raped her; 3) that she was inconsistent regarding
when her boyfriend died; 4) that it was implausible that she traveled from Ethiopia
to the United Kingdom to Mexico and then to the United States without ever being
asked any questions regarding her lack of documentation or her identity; 5) that she

                                         -2-
had made absolutely no effort to contact her mother and uncle, her closest living
relatives, who could give corroboration to her story and identity; and 6) that one of
her recent applications for employment contained information that contradicted her
testimony. We also find that, when confronted with these inconsistencies and
implausibilities, Petitioner’s explanations were not always convincing.1

       Likewise, the IJ did not err in finding that the Petitioner failed to provide
sufficient corroborating evidence. While Petitioner is correct to point out that
credible testimony supported by reasonable explanations for lack of corroborative
evidence can sustain a claim for asylum, see Diallo v. INS, 232 F.3d 279, 289-90 (2d
Cir. 2000), it was precisely because Petitioner’s testimony contained so many
inconsistencies and implausibilities that the IJ sought additional evidence to
corroborate her story. See Nyama v. Ashcroft, 357 F.3d 812, 817 (8th Cir. 2004).
The IJ was therefore correct to hold that Petitioner failed to meet her evidentiary
burden to establish eligibility for asylum or other relief.

      Accordingly, Cowens’s petition for review is denied.
                     ______________________________




      1
       For instance, when confronted with her inconsistent testimony regarding when
her boyfriend died (she testified that it was the day after the attack but her asylum
application said it was “a few weeks” after the attack), she explained that her
boyfriend had died the day after the attack, but she did not find this out until she
spoke to the boyfriend’s father a few weeks after the attack. However, this does not
explain why her asylum application, filed many months after the attack, would
contain the statement that the boyfriend had died “a few weeks” after the attack.

                                        -3-